DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2021 has been entered.
Claims 1, 6, 8 and 10 have been amended.  Claims 1, 2, 6-10, 14 and 17 are currently pending and under examination.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The rejections, as set forth in the previous office action, are deemed proper and are therefore maintained.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 14 and 17, which ultimately depend on claim 1, also claim “…wherein the hydrolysable compound includes at least one of an ether bond, a sulfide bond, an ester bond, an amide bond, a carbonate bond, a urea bond, or an imide bond.” 
Therefore, claims 14 and 17 do not further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1, 2, 6-10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/148252 in view of Walters (US 9,764,954), WO 2017/218547, Frazier (US 2011/0319554) and Li (US 2016/0016804); however, for convenience, the English language equivalent of WO ‘252, US 2018/0085730, will be cited below.

WO ‘252 teaches preparing a solution that contains the ionic liquid, the polymer compound and the layered substance (p. 8, [0143]-[0144]), followed by irradiation with one or both of sonic waves and radio waves (p. 8, [0147]) or, alternatively, heating (p. 9, [0152]).  WO ‘252 teaches that each of these methods allows the layered substance to be “peeled” off from the “laminate” and be dispersed in the ionic liquid at high concentration (p. 1, [0015], p. 8 [0127], and pp. 8-9 [0148]-[0149], [0154] and [0155]), where the “laminate” is defined as a multilayer structure, in which a plurality of layered substances are laminated (p. 8, [0143]). 
The “peeling” of applicants’ layered substances is well known in the art as exfoliation, where there is complete separation of the layers of a layered material.  Intercalation is the introduction of a compound between the layers of a layered material, where again, exfoliation is the complete separation thereof.

Walters teaches that graphene, single-layer hexagonal form of carbon, can be formed by starting with mined graphite and intercalating it to enable exfoliation by way of chemical intercalation by exposure to sulphuric acid, sulphonic acid, an oxidizing agent, or a combination thereof (col. 2, l. 60 to col. 3, l. 3), where the step of exfoliating the intercalated graphite can comprise exposing the intercalated structure to heat (col. 3, ll. 13-18).
Frazier teaches that ionic liquids can be used to directly exfoliate graphite (p. 5, [0059]).
Li teaches a packing density adjustment medium for controlling the packing density of the graphene-based sheets, which imparts control over the inter-sheet separation distance (p. 1, [0015]), teaching the packing density adjustment medium to include at least two components including sulphuric acid, water soluble polymers, such as polyvinyl alcohol, and ionic liquids (p. 7, [0116]), suggesting that these components can be used in combination to modify the inter-sheet separation of graphene. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added 1-20 wt% of an oxoacid, such as sulfuric acid, as taught by WO ‘547, to the solution of WO ‘252, as it is well Walters, where ionic liquids can be used to directly exfoliate graphite, as taught by Frazier, and Li suggests that they can be used in combination to control the separation of the graphene sheets.
Please consider MPEP 2144.06 Art Recognized for the Same Purpose
(I). Combining Equivalents Known for the Same Purpose 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." 
WO ‘252 in view of Walters, Frazier, WO ‘547 and Li is prima facie obvious over instant claims 1, 2, 5-10, 14, and 17.

Response to Arguments
Applicant's arguments filed September 17, 2021 have been fully considered but they are not persuasive. 
Applicants only argument is directed to Li, arguing that the polyvinyl alcohol polymer suggested by Li is not a hydrolysable polymer but a thermally decomposable polymer, where the instant invention requires the use of a hydrolysable polymer.
The examiner agrees that polyvinyl alcohol is a thermally decomposable polymer, and not a hydrolysable polymer.
Li was only used as additional support to show that a combination of different intercalants, specifically polymers, ionic liquids and sulfuric acid, can be used to control the packing density of the graphite layers.
Li mentions water-soluble polymers in general, listing polyvinyl alcohol as an example thereof; hence, Li does not limit the polymers to only polyvinyl alcohol.  WO ‘252 exemplifies the use of PEG-20000 as the hydrolysable polymer, which as evidenced by Wako, is water soluble (p. 3); therefore, one of ordinary skill in the art would expect a combination of PEG-20000, an ionic liquid and sulfuric acid to be a suitable combination for exfoliating graphite.
Regardless, applicants have not addressed the combination of WO ‘252 in view of WO ‘547.  Walters was used to show that sulfuric acid can be used as an intercalant and/or exfoliant.  Frazier was applied to show that ionic liquids can be used to directly exfoliate graphite. And Li was used only to show that a combination of different intercalants, specifically polymers, ionic liquids and sulfuric acid, can be used to control the packing density of the graphite layers.
Again, applicant's arguments are against one particular reference, Li.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768